Citation Nr: 0635446	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a heart disability, 
to include atrial fibrillation and non-ischemic 
cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran carries a current diagnosis of post-traumatic 
stress disorder (PTSD).  Service connection for PTSD also 
requires, however, credible supporting evidence that the 
claimed in-service stressor(s) actually occurred and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2006); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

In March 2003, research from the National Personnel Records 
Center (NPRC) was received in response to an RO request to 
verify the veteran's claimed stressors.  This research, in 
conjunction with that submitted later by the veteran, 
confirms that his organization, the MAC V Advisory Team 88, 
received mortar fire, sniper fire, and other attacks in the 
location of Ben Tre while the veteran was stationed there.  
Unfortunately, what the veteran deems as his "prime 
stressor," an attack in which two bridge towers were blown 
up while he was on guard duty in close proximity, cannot be 
verified by the record.  Regardless, because the veteran did, 
in fact, allege attacks on his position in his stressor 
statement, and because those attacks have been confirmed by 
the NPRC, an examination is required to determine whether a 
causal nexus exists between his current symptomatology and 
the specifically confirmed in-service mortar attacks.  

During the veteran's hearing before the undersigned in May 
2006, he reported regular treatment for PTSD from VA sources 
since April 2001.  These records should be obtained and 
associated with the claims file.

Regarding the veteran's claim for service connection for a 
heart disability, a January 2002 outpatient record indicates 
that there may be an association between the veteran's heart 
symptoms and stress.  A medical opinion clarifying this issue 
is required by law.  See 38 C.F.R. § 3.159(c)(4) (2006).  

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claims 
for service connection, to include the rating 
criteria by which a disability granted service 
connection will be evaluated and how the 
effective date of that grant will be assigned.

2.  Obtain outpatient treatment records from 
the Miami VA Healthcare System, to include any 
associated community based outpatient clinics 
and the Vet Center in Key Largo, for the period 
from April 2001 to the present.

3.  Schedule the veteran for a VA PTSD 
examination.  The claims file should be 
provided to the examiner and reviewed.  The 
examiner must be alerted as to the particular 
stressor that has been verified, namely being 
subjected to mortar attacks while stationed in 
Vietnam.  Based on the examination, an opinion 
is requested as to whether the veteran's PTSD 
symptomatology is related to the specific, 
verified stressor.  If other causes exist for 
the diagnosis, those should be so noted.

4.  If a diagnosis of PTSD is rendered based on 
the verified stressor, schedule the veteran for 
a VA heart examination to determine the nature 
and etiology of any heart disability diagnosed.  
Based on a review of the claims file, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's heart disability is proximately due 
to, or aggravated by, his PTSD.  Specific 
attention is invited to the January 2002 
outpatient note indicating an association 
between stress and his cardiac symptoms.  A 
rationale should be included for any opinion 
expressed.

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


